ORDER (Declining Recusal)
TODD R. MATHA, Associate Justice.
On September 2, 2014, the appellant, proceeding pro se, filed a motion to recuse each sitting Associate Justice. See HCN R. Judicial Ethics, § 4-2(D), available at http://www.ho-chunknation.com/ govemment/judiciary/judicial-rules.aspx. Associate Justice Tricia A. Zunker issued a decision on September 19, 2014, in which she declined to assent to a discretionary recusal. Id., § 4—2(C) (identifying extended family relationships as a potential concern meriting disclosure). This justice shares the same degree of consanguinity with Associate Judge Amanda L. White Eagle as does Justice Zunker, and consequently notes his agreement with the principal rationale of the decision. Order (Denying Mot to Recuse), SU 14-04 (HCN S.Ct., Sept. 19, 2014).
Additionally, this justice notes that he served as the direct administrative supervisor of Judge White Eagle, née Rockman from August 14, 2006, until April 30, 2011, pursuant to legislative appointment. This hierarchical employment structure did not constitute a violation of the tribal nepotism prohibition. Employment Relations Act of 2004, 6 HCC § 5.3b, loi, available at http://www.ho-chunknation.com/ government/legislature/ codes-statutes/codes.aspx. Furthermore, the identity of the Trial Court judge has had no bearing on subsequent appellate consideration, deliberation or determination. Ultimately, a justice “solemnly swearfs to] uphold the Constitution of the Ho-Chunk Nation,” Election Code, 2 HCC § 6.22b, which includes “interpreting] the Constitution and laws of the Ho-Chunk Nation and ... mak[ing] conclusions of law.” HCN Const., art. VII, § 7(a), available at http:// www.ho-chunknation.com/government. aspx; see also HCN R. Judicial Ethics, § 2-1. This justice shall not forsake his solemn duty and responsibility, and, therefore, declines to recuse in this matter.
EGI HESKEKJET.